Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
 Information Disclosure Statement
The IDS filed 10/18/2021 and 11/08/2021 have been considered.
Status of the Claims
Claims 1-8, 10-20 and 22 are pending. Claims 1, 12 and 19-20 are amended. Claims 9 and 21 are cancelled.  Claim 22 is new. 
Response to Arguments
Applicant’s arguments, with respect to the claim objections have been considered and are persuasive. Applicant has amended the claim to resolve the dependency issue.
Applicant’s arguments, filed 06/01/2021, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 12-13, that Examiner has oversimplified the previously presented claims and that the claims elements do not merely describe selecting a deliverer and estimating a delivery time, as alleged by the Office Action. Instead, the claim elements provide a defined set of steps for using a predictive model ... (Specification Par. 0049) to dynamically match order requestors to service providers based on real-time device information of the order requestor or the service provider. The claim elements further provide for receiving real-time status updates at the service provider device 
Examiner respectfully disagrees. Examiner has a provided a detailed analysis in the 101 rejection below. On the contrary, examiner has identified each and every limitation that examiner believes reciting an abstract idea and then provide analysis for the identified limitations. This is the opposite of oversimplification. The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal interactions between people, or a sales activity such as receiving a request for an item, selecting a deliverer based on preparation time of the item, and estimating a delivery time based on the preparation time and travel time to make the delivery. The additional elements of the prediction model and the user devices, as well as the other additional elements, are recited at a high level of generality and do not integrate the judicial exception into a practical application because are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment. Therefore, the claims are directed to an abstract idea.
Applicant argues, on page 13-14, that even if an abstract idea is recited, the claims integrate the judicial exception into a practical application. Applicant further argues that the combination of elements provide novel on-demand location based-services implements by a provisioning sub-system that uses a 
Examiner respectfully disagrees. As explained above, the additional elements do not integrate the judicial exception into a practical application because they are considered “apply it”. Applicant’s own specification and arguments, par. 0049, recites that a predictive model can be any one of a plurality of models recited at a high level of generality. Furthermore,  it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the alleged improvement would be to the delivery estimation of order preparation time which is part of the sales activity or personal interaction. Therefore, there is no improvement to the functioning of a computer or to any other technology or technical field.
Applicant argues, on page 14-16, that under step 2B the rejection fails to explain why the claim limitations are well-understood routine and conventional. Applicant further argues that narrow limitation of amended claim 1 requires a particular set of ordered action to provide for using a predictive model to dynamically match order requestors to service provided based on real-time device information of the order requestor or service provider and therefore provides an inventive concept.
Examiner respectfully disagrees. As with Step 2A Prong Two, the additional elements of the predictive model and the client devices, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a 
Applicant’s arguments, filed 06/01/2021, with respect to the 103 rejection have been considered but are not persuasive.
Applicant argues, on pages 17-18, that Han does not teach or suggest that the predictive event model generates order ETAs based on current or real-time information collected during a current order request session.
	Examiner respectfully disagrees. Han, in Par. 0129, teaches that delivery parameters corresponding to the order are received and implemented in the neural network, the delivery parameters include the number of orders received, the number of items in an order the type of dishes in an order, the sub-total of an order, etc. (i.e. estimating order preparation time based on information collected during a current order request session). Han, in Fig.9, shows that these Delivery Parameters are input into the predictive event model. Furthermore, in 0134-0136, Han teaches using Neural network to estimate order preparation using parameter, and in 0136, input parameter can include order type, referencing the same parameter mentioned in 0129. Therefore, Han still teaches the amended limitations of claims 1, 12 and 20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites The network computing system of claim 1, wherein the information for the corresponding requestor or the corresponding service provider comprises at least one of:  a number of active requesters who have yet to make an order request; an amount of time one or more active requesters has spent viewing menu content for one or more suppliers; or suppliers viewed by one or more requesters. This information for the corresponding requestor or the corresponding service provider also refers back to independent claim 1’s limitation of using these information for “first predictive model estimates the order preparation time”. However, the limitation fails to comply with the written description requirement and constitutes new matter.
The specification in par. 0054, recites “According to an example, the forecasting component 154 obtains real-time information from the requester status store 132 in order to forecast a number of order requests which may be received in a current (e.g., over the next hour) or near future interval (over the next four hours). The real-time information may include, for example, a number of active requesters who have yet to make an order request, the amount of time each active requester has spent viewing the menu content 119 for individual suppliers, and/or the suppliers (e.g., respective menu of suppliers) which were viewed by the respective requesters. Based on the real-time information, the forecasting component 154 may utilize, for example, a conversion model to predict a number of order requests which the system 100 will receive in a current or immediate time interval, as well as for upcoming time intervals (e.g., number of service requests which may be received in the next four 1-hour 
Therefore, the forecasting component can obtain real time information, such as the amount of time a requester has spent viewing menu content, and this information may be used by a conversion model to predict a number of order requests. There is no support in the specification that the amount of time one or more active requesters spend viewing menu content is information used by a predictive model to estimate the order preparation time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8, 10-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-8 and 10-11 and 22 are directed towards a system (i.e. apparatus)
Claims 12-19 are directed towards a method (i.e. process)
Claim 20 is directed towards a non-transitory computer-readable medium (i.e. a manufacture)
Independent Claims
Step 2A Prong One
Claim 1, 12 and 20 recites a series of steps of receiving a request for an item, selecting a deliverer based on preparation time of the item, and estimating a delivery time based on the preparation time and travel time to make the delivery.
Claim 1, 12 and 20 recite the following limitations:

maintain a plurality ... for estimating order preparation times by a plurality of suppliers, including a ... that is specific to a first supplier of the plurality of suppliers; 
receive, ..., a plurality of order requests, each order request originating from a corresponding requester ... and specifying a one or more items requested to be transported from the first supplier to a corresponding requestor; 
for each of the plurality of order requests,(i) perform a matching process to select a corresponding service provider from a plurality of available service providers to transport a corresponding delivery order from the first supplier to the corresponding requester, wherein the matching process is performed at a time that is determined based on an order preparation time for the order request ... such that the corresponding service provider is estimated to arrive at the first supplier within a designated threshold of the order preparation time for the order request, wherein the ... estimates the order preparation time based on information for the corresponding requestor or the corresponding service provider, the information being collected during a current order request session,
(ii) communicate with ... the corresponding service provider to receive data regarding progress of the order request, and
(iii) communicate with ... the corresponding requester to ... present an order delivery time estimate that is determined based at least in part on the order preparation time for the order request and an estimated trip time from a location of the first supplier to the corresponding requester.

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal interactions between people, or a sales activity such as receiving a request for an item, selecting a deliverer based on preparation time of the item, and estimating a delivery time based on the preparation time and travel time to make the delivery. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Network computing system (claims 1 and 20)
Processors (Claims 1, 12, and 20)
Memory resources to store a set of instructions (claim 1)
Network (claims 1) 
Plurality of predictive models (claims 1, 12, and 20)
First predictive model (claims 1, 12, and 20)
Provider device (claims 1, 12, and 20)
Requester device (claims 1, 12, and 20)
Computer (claim 12)
Non Transitory computer readable medium (Claim 20)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-8, 10-11, 13-19 and 22 further define the series of steps and recite the same abstract ideas recited in Claim 1 and 12 and 20. They amount to a series of steps to receiving a request for an item, selecting a deliverer based on preparation time of the item, and estimating a delivery time based on the preparation time and travel time to make the delivery.

The following limitations further discuss the preparation time and departure time:
Claim 2: ... of claim 1, wherein ... predict the order preparation time for the order request by analyzing historical data for the first supplier. 
Claim 13: The method of claim 12, wherein predicting the order preparation time for the order request includes analyzing historical data for the first supplier.
Claim 3: The ... claim 2, wherein ... determine, from analyzing the historical data, a departure time of a service provider from the location of the first supplier for one or more prior delivery orders of the first supplier.
Claim 14: The method of claim 13, wherein predicting the order preparation time for the order request includes determining, from analyzing the historical data, a departure time of a service provider from the location of the first supplier for one or more prior delivery orders of the first supplier.
Claim 5: The ... of claim 4, wherein ... obtain, from the historical data, ground truth data for the order preparation time of the first supplier, based on the departure time of the service provider for the determined one or more instances.
Claim 16: The method of claim 15, further comprising:
obtaining, from the historical data, ground truth data for the order preparation time of the first supplier, based on the departure time of the service provider for the determined one or more instances.
Claim 6: The ... of claim 5, wherein...develop a model for use in predicting the order preparation time for the supplier, based on the ground truth data; and wherein ...predict the order preparation time using the model developed from the ground truth data.
Claim 17: The method of claim 16:
wherein ... predicting the order preparation time for the first supplier is developed based on the ground truth data.
Claim 21: ... of claim 20, wherein the operations further include predicting the order preparation time for the order request by analyzing historical data for the first supplier. 

Claim 4: The ... of claim 2, wherein the ... determine one or more instances when a difference between an arrival time of the service provider at the location of the first supplier and the departure time of the service provider is indicative of the service provider having arrived before a respective delivery order of a respective order request was prepared.
Claim 15: The method of claim 14, further comprising:
determining one or more instances when a difference between an arrival time of the service provider at the location of the first supplier and the departure time of the service provider is indicative of the service provider having arrived before a respective delivery order of a respective order request was prepared.
The following limitations further discuss determining a departure time:
Claim 7: The ... of claim 6,... to monitor the location of the service provider to determine a departure time for the service provider from the location of the first supplier, compare the departure time with the predicted order preparation time, and determine a feedback ... based at least in part on the departure time.
Claim 18: The method of claim 17, further comprising:
monitoring the location of the service provider to determine a departure time for the service provider from the location of the first supplier; 
comparing the departure time with the predicted order preparation time; and 
determining a feedback for the ... based at least in part on the departure time.
Claim 8: The ... of claim 4, wherein the departure time is determined by location data communicated ... of the respective service provider at the one or more instances.
Claim 19: The ... of claim 15, further comprising:
determining the departure time using location data communicated from ... the respective service provider at the one or more instances.
The following limitations further discuss calculating/communicating the progress of the delivery:
Claim 10: The ... of claim 1, wherein the ... cause ... to display ... that shows a progress of the delivery order for the requester's order request.
Claim 11: The ... of claim 1, wherein ... repeatedly estimate the order delivery time during a set time interval for each of the plurality of order requests.
The following limitations further discuss the information for the requestor/provider:
Claim 22: The ... of claim 1, wherein the information for the corresponding requestor or the corresponding service provider comprises at least one of: 
a number of active requesters who have yet to make an order request; 
an amount of time one or more active requesters has spent viewing menu content for one or more suppliers; or 
suppliers viewed by one or more requesters.

The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal interactions between people, or a sales activity such receiving a request for an item, selecting a deliverer based on preparation time of the item, and estimating a delivery time based on the preparation time and travel time to make the delivery. Furthermore, the limitations are also analogous to mental processes (regarding evaluation of historical information). The re-recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two

Network computing system (claim 2-8 and 10-11 and 22)
requester device (claim 10)
interface (claim 10)
predictive model (claims 6-7 and 17-18)
device of the respective service provider (claims 8 and 19)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore, the claims are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 10-14 and 20 are rejected in view of Han (2019/0130354 A1) and in further view of Lesser (US 10029787 B1) and in further view of Hiyama (US 2016/0034845 A1).

Claim 1 recites, A network computing system (Han, Fig. 7 Par. 0103) comprising: 
one or more processors (Han, Fig. 7 Par. 0103); 
one or more memory resources to store a set of instructions that, when executed by the one or more processors, cause the network computing system (Han, Fig. 7 Par. 0103)  to:
maintain a plurality of predictive models for estimating order preparation times by a plurality of suppliers, including a first predictive model that is specific to a first supplier of the plurality of suppliers (Han, Par. 0128 and 0136)(Lesser, Col.26 Lines 29-44); 

Han, in par. 0128, teaches a neural network which functions as a predictive event model to generate estimated length of time for a particular interval of time between subsequent delivery events as shown in Fig. 2. (see preparation between events 216-218) (i.e. first predictive model for estimating order preparation times). 
While Han, in Par. 0136, teaches that the parameters for the inputs in the predictive model include certain dishes that are correlated with particular preparation times (i.e. models based on type of order), it does not explicitly teach a plurality of predictive models for a plurality of suppliers.
Lesser, in Col. 26 Lines 29-44, teaches estimated preparation times for each specific restaurant (i.e. supplier). It teaches that records might be kept for specific restaurants and the machine learning 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the plurality of models specific to each restaurant of Lesser for the singular model of Han. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

receive, over one or more networks, a plurality of order requests, each order request originating from a corresponding requester device and specifying one or more items requested to be transported from the first supplier to a corresponding requestor (Han, Par. 0043-0044: plurality of providers/merchants (i.e. supplier), customer orders food from a restaurant using mobile device application); 
for each of the plurality of order requests, 
(i) perform a matching process to select a corresponding service provider from a plurality of available service providers to transport a corresponding delivery order from the first supplier to the corresponding requester, wherein the matching process is performed at a time that is determined based on an order preparation time for the order request computed using the first predictive model such that the corresponding service provider is estimated to arrive at the first supplier within a designated threshold of the order preparation time for the order request, wherein the first predictive model estimates the order preparation time based on information for the corresponding requestor or the corresponding service provider, the information being collected during a current order request session, , 

Han, in Par. 0145, teaches that ETA predictions include food preparation. Han, in Par. 0139, teaches that the neural network determines ETA predictions accordingly such that a courier is assigned at the optimal time (i.e. matching performed based on order preparation time using the predictive model such that the service provider arrives at the optimal time). Han, in Par. 0129, teaches that delivery parameters corresponding to the order are received and implemented in the neural network, the delivery parameters include the number of orders received , the number of items in an order the type of dishes in an order, the sub-total of an order, etc. (i.e. estimating order preparation time based on information collected during a current order request session).
While Han teaches the assigning at an optimal time, and in Par. 0056, teaches an optimization of minimizing down time for a courier and a merchant, it does not explicitly teach a threshold time.
Hiyama, in Par. 0031, teaches that candidates can be assigned based on an estimated time of arrival threshold.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the assigning of a service provider of Han to include arriving within a threshold time, as taught by Hiyama, in order to minimize downtime as in Par. 0056 of Han. 


(ii) communicate with a corresponding provider device of the corresponding service provider to receive data regarding progress of the order request (Han, Par. 0144: updates to the courier device), and 
(iii) Atty. Docket No.: UP-3812 App. No. 15/802,395communicate with a corresponding requester device of the corresponding requester to cause the corresponding requester device to present an order delivery time estimate that is determined based at least in part on the order preparation time for the order request and an estimated trip time from a location of the first supplier to the corresponding requester (Han, Par. 0144: updates to the client device for each event on timelines 210 and 211 of Fig. 2 which includes preparation time (blocks 216-218) and  estimated trip time ( blocks 220B-232)).  

Claim 2 recites, The network computing system of claim 1, wherein the executed instructions further cause the network computing system to predict the order preparation time for the order request by analyzing historical data for the first supplier.   (Han, Par. 0126-0128: delivery events, timestamps and weighted factors are used in the predictive event model. Events may be any of the events described in Fig. 2. Predictive model generates an estimated length of time for a particular interval of time between subsequent delivery events; Par. 0129: historical restaurant data; Par. 0139: preparation time is tracked and determined).

Claim 3 recites, The network computing system of claim 2, wherein the executed instructions further cause the network computing system to determine, from analyzing the historical data, a departure time of a service provider from the location of the first supplier for one or more prior delivery orders of the first supplier.   (Han, Par. 0129: historical courier performance and events used in the delivery parameters).
	
	See explanation of the predictive model in claim 2 above. Han, in Par. 0129, teaches the limitations of claim 3.

Claim 10 recites, The network computing system of claim 1, wherein the instructions further cause the network computing system to cause the requester device to display an interface that shows a progress of the delivery order for the requester's order request.   (Han, Par. 0047: ETA and Par. 0110: dynamic updates to the par. 0154: dynamic eta on Interface).

Claim 11 recites, The network computing system of claim 1, wherein the instructions further cause the network computing system to repeatedly estimate the order delivery time during a set time interval for each of the plurality of order requests.   (Han, Par. 0110: dynamically updated ETA as timestamps are received).

Claim 12 recites, A computer-implemented method comprising: 
Atty. Docket No.: UP-3814 App. No. 15/802,395maintaining a plurality of predictive models for estimating order preparation times by a plurality of suppliers, including a first predictive model that is specific to a first supplier of the plurality of suppliers; 
receiving, over one or more networks, a plurality of order requests, each order request originating from a corresponding requester device and specifying one or more items requested to be transported from the first supplier to a corresponding requestor; 
for each of the plurality of order requests, (i) performing a matching process to select a corresponding service provider from a plurality of available service providers to transport a corresponding delivery order from the first supplier to the corresponding requester, wherein the matching process is performed at a time that is determined based on an order preparation time for the order request computed using the first predictive model such that the corresponding service provider is estimated to arrive at the first supplier within a designated threshold of the order preparation time for the order request, wherein the first predictive model estimates the order preparation time based on information for the corresponding requestor or the corresponding service provider, the information being collected during a current order request session,  (ii) communicate with a corresponding provider device of the corresponding service provider to receive data regarding progress of the order request, and (iii) communicate with a corresponding requester device of the corresponding requester to cause the corresponding requester device to present an order delivery time estimate that is determined based at least in part on the order preparation time for the order request and an estimated trip time from a location of the first supplier to a the corresponding requester.  

	Claim 12 is substantially similar to rejected claim 1 above.

Claim 13 recites, The method of claim 12, wherein predicting the order preparation time for the order request includes analyzing historical data for the first supplier.  

	Claim 13 is substantially similar to rejected claim 2 above.

Claim 14 recites, The method of claim 13, wherein predicting the order preparation time for the order request includes determining, from analyzing the historical data, a departure time of a service provider from the location of the first supplier for one or more prior delivery orders of the first supplier.  

Claim 14 is substantially similar to rejected claim 3 and 5 above.

Claim 20 recites, A non-transitory computer-readable medium that stores instructions, which when executed by one or more processors of a network computer system, cause the network computer system to perform operations that include:
maintaining a plurality of predictive models for estimating order preparation times by a plurality of suppliers, including a first predictive model that is specific to a first supplier of the plurality of suppliers;
receiving, over one or more networks, a plurality of order requests, each order request originating from a corresponding requester device of the plurality of requester devices and specifying one or more items requested to be transported from the first supplier to a corresponding requestor;
for each of the plurality of order requests, (i) performing a matching process to select a corresponding service provider from a plurality of available service providers to transport a corresponding delivery order from the first supplier to the corresponding requester, wherein the matching process is performed at a time that is determined based on an order preparation time for the order request computed using the first predictive model such that the corresponding service provider is estimated to arrive at the first supplier within a designated threshold of the order preparation time for the order request, wherein the first predictive model estimates the order preparation time based on information for the corresponding requestor or the corresponding service provider, the information being collected during a current order request session,  (ii) communicate with a corresponding provider device of the corresponding service provider to receive data regarding progress of the order request, and (iii) communicate with a corresponding requester device of the corresponding requester to cause the corresponding requester device to present an order delivery time estimate that is determined based at least in part on the order preparation time for the order request and an estimated trip time from a location of the first supplier to the corresponding requester.

	Claim 20 is substantially similar to rejected claim 1 above. The computer components recited in claim 20 are also taught by Par. 0103 of Han as in claim 1.

Claim 4-8 and 15-19 are rejected in view of Han (2019/0130354 A1) and in view of Lesser (US 10029787 B1) and in view of Hiyama (US 2016/0034845 A1) and in further view of Combs (US 2007/0033087 A1).

Claim 4 recites, The network computing system of claim 3, wherein the (Han, Par. 0138-0139: historical data of courier arrival is used to determine when a specific courier has arrive at a merchant and the neural network can adjust ETA prediction accordingly for each courier; Fig. 2 blocks 226 to 220B, 0057-0059 showing arrival and departure at a merchant and order pickup with a wait time in between indicated by arrival/departure times)(Combs, Par. 0014: difference between arrival time and departure)
	
	Han, in Par. 0138-0139, teaches that the historical performance of a courier may be a record between one or more events on a courier timeline (see Fig. 2 blocks 226 to 220B, 0057-0059 showing arrival and departure at a merchant and order pickup with a wait time in between indicated by arrival/departure times)
	However, Han does not explicitly teach the determination of a difference between the two times is indicative of a wait time.  Combs, in 0014, teaches the difference between arrival and departure time is indicative of a service provided.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include the determination of a difference between the two times in order to calculate the wait time before a delivery was prepared as taught by Combs in the system of Han and Lesser and Hiyama, since 


Claim 5 recites, The network computing system of claim 4, wherein the executed instructions further cause the network computing system to obtain, from the historical data, ground truth data for the order preparation time of the first supplier, based on the departure time of the service provider for the determined one or more instances. (Han, par. 0138-0139: historical performance of both courier and merchants (i.e. ground truth data) from timelines of both a courier and a merchant (particular merchant) in order to determine assigning a courier at the optimal time).

Claim 6 recites, The network computing system of claim 5, wherein the first predictive model for use in predicting the order preparation time for the first supplier, is developed based on the ground truth data. (Han, Par. 0139: historical performance of a particular merchant (i.e. ground truth data) for events on a merchant timeline including preparation time to determine an average preparation time).

Claim 7 recites, The network computing system of claim 6, wherein the executed instructions further cause the network computing system to monitor the location of the service provider to determine a departure time for the service provider from the location of the first supplier, compare the departure time with the predicted order preparation time, and determine a feedback for the first predictive model based at least in part on the departure time.   (Han, Par. 0138-139: as explained above; Par. 0142-0145: neural network model and ATA (actual arrival time) is used to add feedback for the ETA).

Claim 8 recites, The network computing system of claim 4, wherein the departure time is determined by location data communicated from a device of the respective service provider at the one or more instances.   (Han, Par. 0115: Event updates are made from a courier device using real time GPS location data ).

Claim 15 recites, The method of claim 14, further comprising: 
determining one or more instances when a difference between an arrival time of the service provider at the location of the first supplier and the departure time of the service provider is indicative of the service provider having arrived before a respective delivery order of a respective order request was prepared.  

Claim 15 is substantially similar to rejected claim 4 above.

Claim 16 recites, The method of claim 15, further comprising: obtaining, from the historical data, ground truth data for the order preparation time of the first supplier, based on the departure time of the service provider for the determined one or more instances.  

Claim 16 is substantially similar to rejected claim 5 above.

Claim 17 recites, The method of claim 16, further comprising:
The method of claim 16, wherein the first predictive model for use in predicting the order preparation time for the first supplier is developed based on the ground truth data.  

Claim 17 is substantially similar to rejected claim 6 above.

Claim 18 recites, The method of claim 17, further comprising: 
monitoring the location of the service provider to determine a departure time for the service provider from the location of the first supplier; 
comparing the departure time with the predicted order preparation time; and 
determining a feedback for the first predictive model based at least in part on the departure time.  

Claim 18 is substantially similar to rejected claim 7 above.

Claim 19 recites, The method of claim 15, further comprising: Atty. Docket No.: UP-3816 App. No. 15/802,395determining the departure time using location data communicated from a device of the respective service provider at the one or more instances.  

Claim 19 is substantially similar to rejected claim 8 above.

Claim 22 is rejected in view of Han (2019/0130354 A1) and in view of Lesser (US 10029787 B1) and in view of Hiyama (US 2016/0034845 A1) and in further view of Pape (US7881986B1).

Claim 22 recites, The network computing system of claim 1, wherein the information for the corresponding requestor or the corresponding service provider comprises at least one of: 
a number of active requesters who have yet to make an order request; 
an amount of time one or more active requesters has spent viewing menu content for one or more suppliers; (Pape, Col. 25, Lines 10-15) or 
suppliers viewed by one or more requesters.

While Han, in Par. 0129, teaches that delivery parameters corresponding to the order are received and implemented in the neural network and that the delivery parameters include the number of orders received, the number of items in an order the type of dishes in an order, the sub-total of an order, etc. (i.e. estimating order preparation time based on information collected during a current order request session), it does not explicitly teach the information as the limitations of claim 22 above.
Pape, in col.25 lines 10-15, teaches that information is collected from a customer on how they interact with a specific catalog item and how long they spend viewing certain items or pages (i.e. amount of time an active requester has spent viewing menu content.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the information of the requestor collected during an order session of Han to include how long a customer spends looking at a catalogue of items, as taught by Pape, in order to determine a level of interest in an item in order to determine pricing or a likelihood of selling that item during a specified interval of time (Pape, Col. 25 lines 10-col. 26 line 3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                        

/GEORGE CHEN/Primary Examiner, Art Unit 3628